NIX, Judge.
Plaintiff in Error, James Vernon Houston, was charged in the Common Pleas Court of Oklahoma County with the crime of Operating A Motor Vehicle While Under the Influence of Intoxicating Liquor. He was tried by a jury, found guilty, and sentenced to Ten Days in the County Jail, and to pay a fine of $100.00. From that judgment and sentence he has appealed to this Court.
This Cause was filed on August 5, 1966. A brief was due within Thirty Days thereafter. No brief has been received, nor request for extension of time. This cause was submitted on the record November 29, 1966, to be examined for fundamental error. This Court has consistently and repeatedly held, as in the case of Ashby v. State, Okl.Cr., 406 P.2d 1007:
“ ‘Where the defendant appeals from a Judgment of conviction and no briefs are filed in support of the petition in error this Court will examine the records only for fundamental error. If none appears of record the Judgment will be affirmed.’ ”
*226And, further, in Fryar v. State, Okl.Cr., 385 P.2d 818:
“It is necessary for counsel for plaintiff in error not only to assert error, but to support his contentions by both argument and the citation of authorities. Where this is not done, and it is apparent that the defendant has been deprived of no fundamental rights, this court will not search the books for authorities to support the mere assertion that the trial court has erred.”
 After a careful examination of the record, this Court is of the opinion that the defendant was afforded a fair and impartial trial and that the evidence is sufficient to support the verdict of the jury. The.judgment and sentence is thereby affirmed.
BUSSEY, P. J., and BRETT, J., concur.